 



Exhibit 10.34
(THORATEC CORPORATION LOGO) [f40505f4050501.gif] 
Plan: FY08 Executive Incentive Plan
Division: Corporate

I.   Objective
Thoratec’s Executive Incentive Plan, hereinafter referred to as EIP is intended
to reward executive personnel who significantly impact and influence Thoratec’s
productivity in proportion to their accomplishment of specified objectives.    
  The purpose of the plan is to ensure maximum return to Thoratec by encouraging
greater initiative, resourcefulness, teamwork and efficiency on the part of
senior management whose performance and responsibilities directly affect company
profits.       Awarding of the bonus will be based on accomplishing a set of
annual objectives, determined by the Chief Executive Officer (“CEO”) and the
Board of Directors, typically at the beginning of the year. Bonus determinations
and payouts will take place after the financial statements have been prepared
for the fiscal year.   II.   Determination Of The Fund
The availability of, and participants in, the fund will be set by the CEO and
approved by the Board of Directors as part of the annual budgeting process.  
III.   Effective Date
The effective date of this program is December 30, 2007, the beginning of the
plan year, and will continue in effect until January 3, 2009, or until
terminated or amended by the Board of Directors. This plan supersedes all prior
EIP plans.   IV.   Eligibility
Participation in the plan is limited to Officers and others in comparable levels
of responsibility who have a direct and significant influence on Thoratec’s
growth and profitability. Employees must be regular and not eligible for any
other Thoratec commission, bonus or incentive plan in order to be eligible to
participate in the EIP.       Participating employees will be determined at the
beginning of the fiscal year, or at such time during the Fiscal Year that an
employee achieves an eligible position. Employees will be notified of their
eligibility and plan objectives, as soon as possible after the determination by
the CEO or Board of Directors.       Individuals must be employed by Thoratec at
the close of the fiscal year and on the date of payment in order to be eligible
for an award under the EIP except participants who are involuntarily terminated
due to a divestiture, plant closing, reorganization or reduction in force during
the plan year may receive an award on the prorated basis described in Section
VIII, Plan Administration, Prorated Awards, [subject to approval by the CEO].
These monies will be paid out at the usual and customary time of payment of all
bonuses. For purposes of this plan, termination shall mean the day the employee
leaves the job, which may not necessarily be the last day on the payroll.   V.  
Incentive Objectives
Objectives will be agreed to by the CEO with the Executive Officers reporting to
him and with concurrence by the Board of Directors as necessary. Generally,
there will be a minimum of four up to a maximum of seven objectives, which will
include two or more corporate financial objectives. Each objective will be
weighted according to its importance, which weight will determine the percentage
of the bonus awarded for completion of that objective. (See Section VI below.)  
VI.   Bonus Opportunity and Award
The award opportunity will be expressed as a percentage of the participant’s
base salary at the close of the fiscal year.

1



--------------------------------------------------------------------------------



 



The award will be approved by the Board of Directors or the CEO, and will be
consistent with the participant’s peers within the company.
The amount that a participant actually receives for the full fiscal year will be
based upon the extent to which the set objectives have been achieved. The
participant will receive a percentage of the total award opportunity
corresponding to the percentage of each objective accomplished and the weight
assigned to the objective. Evaluations of performance against management and
business plan objectives are made for the full year prior to fiscal year-end
payment.

VII.   Performance Goal and Payout
In addition to your individual goals, everyone will have two company-oriented
financial goals that will be achieved according to the following guidelines:

                                                     (1)     Revenue   Non-GAAP
Income Before Tax     Goal   Award   Goal   Award      
Threshold = to, or >
  $ *       50 %   $ *       50 %
Target = to, or >
  $ *       100 %   $ *       100 %

Note: If revenue is less than $* (95% of target), no payment is earned for that
objective. If consolidated NGIBT earnings is less than $* (90% of target), no
payment is earned for that objective. If actual results fall between threshold
and target, interpolate between them to get actual payout percentage. This
percentage will be multiplied times the weight given the objective in your
individual plan to determine the achievement. Quarterly revenue and NGIBT
earnings information may be released at the end of each quarter, after earnings
have been disclosed to the public.

  (1)   NGIBT earnings is defined as consolidated GAAP net income before taxes
excluding, as applicable, amortization of intangibles, in-process R&D,
impairment of intangibles, certain litigation, restructuring and CEO transition
expenses and other unusual or non-recurring costs, and also excluding
share-based compensation expense under SFAS No. 123R and changes in the value of
the “make-whole” provision of our convertible notes and special incentive
awards.

VIII.   Over-Achievement Award Opportunity/Performance Accelerator
In addition, each EIP participant will receive a [x]*% increase for every [y]*%
increase in consolidated NGIBT earnings over the target level. For example, if
you earned 85% of your total objectives for the year, and the company made $* of
NGIBT earnings (a *% over-achievement), with a base salary of $50,000 and a
bonus target of 20%, your award would be calculated as follows:

      Annualized base salary ($50,000) x target bonus (20%) x
(30% financial and 55% individual accomplishment for 85% total) x 1.* = $*

  IX.   Plan Administration
Prorated Awards. Individuals who are promoted to eligible positions during the
plan year, new hires into eligible positions and eligible employees who are
either on leave or on active written warning for part of the year may be awarded
partial bonuses under this program, based on the accomplished objectives and
their respective weights, subject to the approval of the CEO.       Transfers.
In the event of transfer of an eligible participant to another position or
department, the transferring manager will evaluate EIP results for prorated
award (see Prorated Awards above) at the end of the year, and forward to the
Human Resources Department. The hiring manager will be responsible for setting
the key business plan objectives for the balance of the year, if applicable, and
forwarding to Human Resources for approval. Awards based on these objectives
will be prorated (see Prorated Awards above) as well, for end of the year
payment.       Authority. The Board of Directors shall have the full power and
authority to construe, interpret and administer the plan. All decisions, actions
or interpretations of the Board of Directors shall be final and conclusive and
binding on all parties. This program shall be administered by the Human
Resources Department.

 

*   Amounts and percentages to be determined by the Compensation and Option
Committee of the Board of Directors.

2



--------------------------------------------------------------------------------



 



  X.   General Provisions

  •   The Executive Incentive Plan for 2008 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of Thoratec Corporation to terminate an employee’s employment
at any time, with or without cause or notice, nor shall it be evidence of any
agreement or understanding, expressed or implied, that Thoratec or any of its
subsidiaries will employ an employee in any particular position, for any
particular period of time, ensure participation in any incentive programs, or
the granting of awards from such programs as they may from time to time exist or
be constituted. Thoratec reserves the right to discontinue or alter the plan at
its sole discretion at any time with or without notice.

3